Notice of Pre-AIA  or AIA  Status
 	The present application 17/137,187, filed on 12/29/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 12/29/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022; 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Statutory Review under 35 USC § 101
Claims 1-11,12-18 are directed to a method and have been reviewed.
 	Claims 1-11,12-18- perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 19-20 are directed to a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method, have been reviewed
 	Claims 19-20 appear to be statutory, (¶ 0049,0058-0061) as non-transitory computer storage medium storing computer-executable instructions determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, 12,19, it is unclear what is meant by “associating each of a plurality of workflow nodes in a workflow with, at most, ……….. data cache”, for compact prosecution, examiner assumed, and treated node graph data associated with the cache particularly distribute the processing of node graph data to a server by checking for cache 
	Claims 2-11,13-18,20 depend from claim 1,12,19 also rejected in the analysis of claim 1,12,19, and claims 2-11,13-18,20 are rejected on that basis. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Geibel et al., (hereafter Gei), US Pub.No. 2014/0108485 published Apr,2014 in view of Mundlapudi et al., (hereafter Mun), US Pub.No. 2014/0358844 published Dec,2014

As to claim 1, Gei teaches a system which including A computer implemented method optimizing performance of computational workflows, comprising (Gei: Abstract -teaches interactive workflow in a distributed computing system)
 	“associating each of a plurality of workflow nodes in a workflow with, at most, one respective data cache” (Gei: Abstract, fig 2, 0021,0025-0026,0028 - workflow node graph data processing in a distributed plurality of servers, particularly distributed node based graphical workflow as detailed in 0021, further prior art of Gei teaches data flow workflow node graph such as nodes element 301-304, it is further noted that prior art of Gei teaches node graph data being processing and cached on the computing device(s) in a distributed processing of nodes, also each node graph in the computing device(s) node graph application locally caches processed node graph data as detailed in 0005
 	“managing the data cache on a local storage device on one of one or more compute nodes” (Gei: 0005,0034, page 3, col 2, line 9-13, step 405 – Gei teaches distributed computing devices connected and processed as node graph data using collaborate on a node graph application and node graph application caches processed node graph data);
 	“requesting a scheduler to execute tasks of a given one of the plurality of workflow nodes on one of the one of more compute nodes” (Gei: fig 3, 0036 – Gei teaches distribute computations of node graphs across multiple servers particularly processing tasks between node graph, i.e., local node graph application and remote server instance and/or remote compute devices), “ that hosts the data cache associated with the given one of the plurality of workflow nodes” (Gei: Abstract,0030,0034 – Gei teaches node graph data and respective attributes from computing device(s) processes the data caches, prior art Gei teaches complex node graph, propagating input and output nodes associated with the application instance, and processing data from the workflow nodes using node graph data including cached data) ;
 	“permitting each of the plurality of workflow nodes to access a distributed that is accessible to each of the plurality of compute nodes” (Gei fig 4, fig 6, 0039-0040 - Gei teaches distributed workflow nodes accessing node groups and execute the node graph instances); and
 	“storing data produced by the tasks of the given one of the plurality of workflow nodes in the data cache” (Gei: fig 3-4,0033, 0036 – Gei teaches processing distributed node graph data including attributes from the computing device(s) from storage connected via network storage on communication network as detailed in fig 2, element 200, further Gei teaches node graph data processing between local and remote servers including node graph data stored on a server for reuse , preload, data cach processed between locally processed node graph data and remotely process node graph data as detailed in fig 4..
 	It is however, noted that Gei does not teach “distributed filesystem that is accessible to each of the plurality of compute nodes”, although Gei teaches workflow nodes across distributed computing devices (Gei: Abstract, fig 2-3).  On the other hand, Mun disclosed “distributed filesystem that is accessible to each of the plurality of compute nodes” (Mun: fig 3-4, 0038-0039,0042, line 1-2 – Mun teaches distributed file system, distributed database elements 306, 308 respectively used in plurality of distributed computers and/or nodes particularly control flow nodes defines workflow tasks using  workflow controller element 330, as such workflow controller configured with a control dependency direct acyclic graph as detailed in 0042. 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention workflow controller configured to process data in a distributed filesystem of Mun et al., into dynamically computing distributed workflow nodes in a distributed computing devices of Gei et al., because both Gei, Mun teaches distributed workflow nodes over network computing devices (Gei: Abstract, fig 3; Mun: Abstract, fig 3-4) and they both Gei, Mun are from same field of endeavor.  Because both Gei, Mun teaches distributed workflow nodes, it would have been obvious to one of the ordinary skill in the art to use workflow controller module that executes one or more processes on the workflow tasks particularly streams of data distribute the processes across one or more distributed computational system that reduces tasks, which aggregate, or combine one or more results (Mun: 0010), furthermore supports workflow controller configured to build workflows of computational tasks carried out in a open-source workflow action nodes (Mun: 0033), thus improves overall quality and reliability of the distributed file system that produces parallel-processed data as an output (Mun: 0038, line 14-15)

As to claim 2, the combination of Gei,Mun disclosed  “further comprising provisioning a write- back data cache on each of the plurality of compute nodes, the write-back data cache storing data to be copied (Gei: fig 5, 0035).  On the other hand, Mun disclosed  the distributed filesystem” (fig 3, element 306).

As to claim 3, the combination of Gei,Mun disclosed  
 	“partitioning the workflow into a plurality of sub-graphs based on an expected file input/output for each workflow node, wherein each of the plurality of sub-graphs is defined by one or more sub-graph nodes” (Mun: 0042-0043); and 
 	“associating the one or more sub-graph nodes in each of the plurality of sub-graphs to a single one of the data cache” (Mun: 0042, 0047).

As to claim 4 the combination of Gei,Mun disclosed  
“querying a metadata database for information about past instances of the tasks of each workflow node to determine the expected file input/output for each workflow node” (Mun: 0010-0011, 0052).

As to claim 5 the combination of Gei,Mun disclosed  
 	“monitoring a file input/output of the tasks of each workflow node during execution of the workflow to determine the expected file input/output for each workflow node” (Gei: 0019-0020).


As to claim 6,  the combination of Gei,Mun disclosed  
 	“permitting a select workflow node belonging to a first sub-graph to move to a second sub-graph based on a comparison of an expected file input/output of the select workflow node in the first sub-graph and the second sub-graph” (Mun: 0042-0043,0047-0048).

As to claim 7,  the combination of Gei, Mun disclosed  
 	“monitoring a file input/output volume for each workflow node with a storage middle-layer” (Gei: 0019-0020, 0023, fig 1-2).

As to claim 8 the combination of Gei, Mun disclosed  
 	“storing the monitored file input/output volume for each workflow node in a metadata database” (Mun: 0036-0037, 0051-0052). 

As to claim 9 the combination of Gei, Mun disclosed  
“orchestrating storage of data produced by each of the plurality of workflow nodes into the data cache associated with each of the plurality of workflow nodes”    (Gei: 0029-0031, 0035)

As to claim 10 the combination of Gei, Mun disclosed  
“when the scheduler is unable to execute tasks of the given one of the plurality of workflow nodes on the one of the compute nodes that hosts the data cache associated with the given one of the plurality of workflow nodes” (Gei: 0034-0035, fig 4-5), “redirecting writing of data produced by the given one of the plurality of workflow nodes to the one of the compute nodes that hosts the data cache associated with the given one of the plurality of workflow nodes” (Gei: 0035-0037).

As to claim 11 the combination of Gei, Mun disclosed  “transparently mutating files between workflow nodes to provide data privacy” (Mun: 0022-0023).

















Claims 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen, US Pub.No. 2007/0106541 published May,2007 in view of Hull et al., (hereafter Hull), US Pub.No. 2008/0065448 published Mar,2008

As to claim 12, 19, Raisanen teaches a system which including “A computer implemented method for optimizing performance of computational workflows, comprising: (Raisanen: Abstract – Raisanen teaches distributed workflow)
 	“partitioning the workflow into a plurality of based on an expected file input/output for each node of the workflow, wherein each of the plurality is defined by one or more nodes” (Raisanen: 0043-0044, fig 4 – Raisanen teaches partition the workflow nodes that involves respective functions, conditions of the node(s), particularly partition based on the function, triggering conditions); and
 	“managing each data cache on a local storage device on one of one or more compute nodes” (Raisanen: fig 2, 0007,0012 – Raisanen teaches workflow management node(s) that determines specific application to invoked from the storage  in consistence with other applications including respective parameters and values temporary stored for each partition among configuration node(s);
 	“requesting a scheduler to execute tasks of a given one of the plurality of workflow nodes on one of the one or more compute nodes that hosts the data cache associated with the given one of the plurality of workflow nodes based on the unique identification” (Raisanen; 0021-0022, 0044-0045, fig 4-6 – Raisanen teaches workflow compute network nodes, proving defined schedule tasks, functions, and respective applications, rules particularly  uniquely identifying tasks and notifies completion of task, sends message) 
 	“permitting each of the plurality of workflow nodes to access a distributed filesystem that is accessible to each of the plurality of compute nodes” (Raisanen: 0053-0054, fig 7 – Raisanen teaches workflow computing nodes where each workflow node is defined with respective to specific task, function including input and output parameters in a distributed workflow environment); and
 	“storing data produced by the tasks of the given one of the plurality of workflow nodes in the data cache” (Raisanen: fig 2, 0007,0012).
 	It is however, noted that Raisanen does not teach “partitioning the workflow into a plurality of sub-graphs”, “associating each of the one or more sub-graph nodes in each of the plurality of sub- graphs to, at most, one respective data”, “associating each data with a unique identification, wherein each of the unique identification is further associated with respective ones of each of the plurality of sub-graphs”, although Raisanen teaches workflow configuration management including workflow divided into partitions based on the nodes and functions (Raisanen: Abstract, fig 7).  On the other hand, Hull disclosed “partitioning the workflow into a plurality of sub-graphs” (Hull: Abstract, fig 1, 0047-0048 – Hull teaches partitioning of workflow between various task branches particularly  each branch associated with the graphs or or sub-graphs is integral part of the graph, further each cyclic sub-graph segment of a graph executes assigned tasks as detailed in fig 1)
 	“associating each of the one or more sub-graph nodes in each of the plurality of sub- graphs to, at most, one respective data” (Hull: fig 1, 0049-0050,0053 – Hull teaches workflow nesting of graphs that including sub-graphs from the partition groups of nodes) ;
 	“associating each data with a unique identification, wherein each of the unique identification is further associated with respective ones of each of the plurality of sub-graphs” (Hull: fig 6,0057-0058 – Hull teaches workflow discovery processing data from the multiple instances stored as log file identified from specific unique tasks organized in time sequence where task A, Task B, Task C and like)  ; 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention identifying workflow graphs processing partitions nodes that represent subset of tasks of Hull et al., into distributed workflow divided into partitions based on assigned node functions of Raisanen because both Raisanen, Hull teaches workflow partition (Raisanen: Abstract, fig 1; Hull: Abstract,      fig 1) and both Raisanen, Hull are from the same field of endeavor.  Because both Raisanen, Hull teaches partitioning of workflow tasks, it would have been obvious to one of the ordinary skill in the art to use workflow partition sub-groups representative of relationships between multiple subgroups of the nodes processing cyclic task activities on sub-graph segment of workflow graph thereby identifying alternative tasks optimized from the branches thereby processing data corresponding multiple instances (Hull: 0009) 




As to claim 13, the combination of Raisanen, Hull disclosed:
“querying a metadata database for information about past instances of the tasks of each workflow node to determine the expected file input/output for each workflow node” (Raisanen: 0045).

As to claim 14,, the combination of Raisanen, Hull disclosed:
 	“ monitoring a file input/output of the tasks of each workflow node during execution of the workflow to determine the expected file input/output for each workflow node” (Raisanen: fig 7, element 704, 0053)

As to claim 15 the combination of Raisanen, Hull disclosed: 
 	“permitting a select workflow node belonging to a first sub-graph to move to a second sub-graph based on a comparison of an expected file input/output of the select workflow node in the first sub-graph and the second sub-graph” (Hull: 0053, fig 12, 0123-0124,.

As to claim 16,20,  the combination of Raisanen, Hull disclosed: 
“monitoring a volume of file input/output for each workflow node with a storage middle-layer” (Raisanen: 0022-0023).

As to claim 17 the combination of Raisanen, Hull disclosed: 
“storing the monitored file input/output volume for each workflow node in a metadata database” (Raisanen: 0015-0016, 0021)
As to claim 18 the combination of Raisanen, Hull disclosed: 
 	“orchestrating a storage of data produced by each of the plurality of workflow nodes into the data cache associated with each of the plurality of workflow nodes” (Raisanen: fig 2, 0007,0012, 0044-0045).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	20140108485
				b. 	US Pub. No. 		20140358844
				c. 	US Pub. No.  	20080065448
				d. 	US Pub. No.  	20070106541	









			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure









Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.









 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154